Citation Nr: 1829319	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  13-27 055	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative arthritis, status post left total knee replacement, currently evaluated as 60 percent disabling.

2.  Entitlement to a compensable rating for the residuals of a right testicular cyst excision, including right testicular atrophy and impotence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1974 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Reno, Nevada.

In July 2016, the Board remanded the appeal for additional development, including issuance of a statement of the case (SOC) involving a March 2013 rating decision that reduced the rating for residuals of excision, right testicular cyst, with right testicle atrophy and impotence, to zero (0) percent based on a finding of clear and unmistakable error in a July 2012 award letter.  See 38 C.F.R. §§ 19.26, 19.29; Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC pertaining to that issue was furnished in February 2018, as directed.  However, the Veteran did not file a substantive appeal within the prescribed time frame and the AOJ closed the appeal.  As such, that issue is not before the Board.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's total left knee replacement has been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.

2.  Throughout the appeal period, the Veteran's service-connected residuals of excision of a right testicular cyst have consisted of pain, impotence, and atrophy of the right testicle; he is not service connected for a disability of the left testicle.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for left knee degenerative arthritis, status post left total knee replacement, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code (DC) 5010-5055 (2017).

2.  The criteria for a compensable rating for residuals of a right testicular cyst excision, including right testicular atrophy and impotence, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, DC 7523 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters herein decided.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).  No further notice or evidentiary development is required.

Increased Ratings	

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Left Knee

By a rating decision entered in July 2003, the Veteran was granted service connection for degenerative arthritis of the left knee, effective December 26, 2001.  The disability was evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262.

In July 2010, a temporary total (100 percent) rating was granted, effective July 7, 2009 to August 31, 2009, under the provisions of 38 C.F.R. § 4.30; with a 100 schedular rating assigned for one year thereafter, from September 1, 2009, to August 31, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5055, for left total knee replacement.  A 30 percent rating was assigned from September 1, 2010.

In July 2012, the AOJ continued the 30 percent rating for left knee degenerative arthritis, status post left total knee replacement.  The Veteran initiated the present appeal and in March 2013, while the appeal was pending, the AOJ increased the rating to 60 percent, effective September 1, 2010.

Thereafter, the Veteran continued the appeal.  In a June 2016 brief, his representative advanced argument to the effect that consideration should be given to rating the Veteran's left knee disability under the diagnostic codes pertaining to limitation of motion and instability of the knee.  In April 2018, his representative advanced argument to the effect that a higher rating was warranted on the basis of flare-ups that were productive of instability, locking, and popping.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a minimum 30 percent rating is warranted for knee replacement (prosthesis) with intermediate degrees of residual weakness, pain, or limitation of motion, rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A maximum rating of 100 percent is warranted for one year following implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

In the present case, the Veteran was examined for VA compensation purposes in September 2012.  He reported constant pain, 10/10, even with medications.  He denied flare-ups that impacted function.  The examiner noted that the Veteran's functional loss consisted of less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  He also exhibited pain on palpation.  He had flexion in the left knee to 85 degrees, with pain beginning at 75 degrees; and extension to 15 degrees, with pain beginning at 10 degrees.  There was no additional loss of range of motion on repetitive motion testing.  Strength was noted to be 3/5 on flexion and 2/5 on extension.  He used a brace and cane for locomotion and it was noted that impacts on his ability to work included severe loss of motion, chronic pain, and an inability to stand or walk far.  There was no evidence of instability or shin splints and the examiner indicated that the Veteran's function was not so diminished that an amputation with prosthesis would serve him equally well.

The Veteran underwent another VA examination in August 2016.  He reported that his disability had worsened since the time of the prior examination, with pain on weather changes and during flare-ups, accompanied by loss in range of motion.  The examiner noted that the Veteran's functional loss consisted of less movement than normal and weakened movement.  On examination, he had flexion in the left knee to 95 degrees and extension to 0 degrees, with motion limited by pain and stiffness.  The examiner estimated that functional loss during flare-ups would equate to 85 degrees of flexion and 0 degrees of extension.  It was noted that the Veteran had pain with weight bearing and mild tenderness on palpation.  It was also noted that he had shin splints that did not affect range of motion.  Strength in the left knee was noted to be 4/5 on flexion and extension.  He used a brace and cane for locomotion, and it was noted that he could only perform light physical and sedentary tasks due to limitations in standing and walking.  There was no atrophy, ankylosis, subluxation, or lateral instability.  There was also no additional loss of range of motion on repetitive motion testing, and the examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner also indicated that the Veteran's function was not so diminished that amputation with prosthesis would serve him equally well.  The examiner opined that the Veteran's left total knee replacement was manifested by "[i]ntermediate degrees of residual weakness, pain or limitation of motion."

Following a review of the record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 60 percent for residuals of the Veteran's left total knee replacement.

As noted, the Veteran's representative has advanced argument to the effect that consideration should be given to rating the Veteran's disability under the diagnostic codes pertaining to limitation of motion and instability of the knee, and that a higher rating is warranted on the basis of flare-ups that are productive of instability, locking, and popping.  However, the rating schedule specifically provides that prosthetic replacement of the knee joint is to be rated under Diagnostic Code 5055.  As such, it is the provisions of that diagnostic code alone that govern his rating.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015); Suttman v. Brown, 5 Vet. App. 127, 134 (1993).

Although Diagnostic Code 5055 allows for rating residuals of knee replacement by analogy to Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), and 5262 (impairment of the tibia and fibula) below the 60 percent level, it does not allow for analogous ratings under Diagnostic Codes 5257, 5258, 5259, or 5260, as the Veteran's representative implies.  Moreover, it does not at all allow for the application of analogous ratings if the requirements for a 60 percent rating have been satisfied.  To the contrary, at that point, and beyond the first year after surgery, the Diagnostic Code simply provides for a single 60-percent rating that contemplates chronic residuals consisting of severe painful motion or weakness in the affected extremity.  This is consistent with the amputation rule, which allows for a maximum rating of 60 percent for disabilities affecting the middle and lower thirds of a lower extremity.  See 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5160-5164.

The Veteran's arguments are not persuasive.  Simply put, Diagnostic Code 5055 does not allow for a schedular rating in excess of 60 percent beyond the one-year period following implantation of prosthesis, by analogy or otherwise.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The appeal of this issue must be denied.

Residuals of Right Testicular Cyst Excision

By a rating decision entered in April 1980, the Veteran was granted service connection for residuals of excision of a right testicular cyst, effective August 4, 1979.  The disability was evaluated as noncompensably (0 percent) disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7599.  In February 2000, the Diagnostic Code was amended to include Diagnostic Code 7529.

In July 2004, the Veteran was awarded special monthly compensation for impotence associated with his right testicular disability, effective May 2, 2002.  In January 2007, he was awarded a separate 10 percent rating for a tender and painful scar of the right testicle, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, effective August 4, 1979.  With the exception of an error made in an award letter (as noted in the Introduction), the noncompensable rating for other residuals of the excision (i.e., atrophy) has otherwise been continued to the present under Diagnostic Code 7523.

Following review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for residuals of a right testicular cyst excision.  The available evidence, including the reports of VA examinations conducted in April 2011 and September 2012, reveal that the residuals of the excision of the Veteran's right testicular cyst currently consist of discomfort, impotence, and atrophy of the right testicle.

As noted, the Veteran is already being compensated for his impotence in the form of special monthly compensation.  He is also being compensated for pain in the vicinity of his right testicle under Diagnostic Code 7804.  He is not service connected for a disability of the left testicle, and unilateral atrophy calls for no more than a noncompensable rating under Diagnostic Code 7523.  Consequently, and because the evidence does not establish the presence of any other, related and compensable residuals of the excision, there is no basis for the award of a higher evaluation.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.  The appeal of this issue must also be denied.


ORDER

Entitlement to a rating in excess of 60 percent for left knee degenerative arthritis, status post left total knee replacement, is denied.

Entitlement to a compensable rating for the residuals of a right testicular cyst excision, including right testicle atrophy and impotence, is denied.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


